FEDERATED INSTITUTIONAL TRUST 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 November 1, 2010 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:Federated Institutional Trust (the “Trust”) Federated Government Ultrashort Duration Fund Class A Shares Institutional Shares Institutional Service Shares Federated Intermediate Government/Corporate Fund Institutional Shares Institutional Service Shares 1933 Act File No. 33-54445 1940 Act File No. 811-7193 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Trust hereby certifies that the definitive forms of Prospectuses and Statements of Additional Information dated October 31, 2010, that would have been filed under Rule 497(c), do not differ from the forms of Prospectuses and Statements of Additional Information contained in the most recent Registration Statement for the Trust.This Registration Statement was electronically filed 485(b) as Post-Effective amendment No. 42 on October 27, 2010. If you have any questions regarding this certification, please contact me at (412) 288-8260. Very truly yours, /s/ Gail C. Jones Gail C. Jones Assistant Secretary
